Citation Nr: 0737366	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  99-06 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as chronic indigestion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1988 to May 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision by 
the RO which, in part, denied service connection for a 
gastrointestinal disorder, claimed as indigestion.  The Board 
remanded this issue for additional development in June 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to have a gastrointestinal 
disorder, manifested by chronic indigestion, at present which 
is related to service.  


CONCLUSION OF LAW

The veteran does not have a gastrointestinal disorder, 
manifested by chronic indigestion, due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& West 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
gastrointestinal disorder, manifested by chronic indigestion, 
any questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in August 2001, July 2004, and 
February and October 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case (SSOCs) were promulgated in January, October, and 
December 2002, and April 2007.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or supplemental SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence VA will seek to provide and what information and 
evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120-21.  The 
veteran was notified of his responsibility to submit evidence 
which showed that showed that he had a disability at present 
which was related to service; of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity for a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The service medical records showed that the veteran 
experienced some nausea, indigestion and occasional vomiting 
when treated with chemotherapy for his Hodgkin's disease 
beginning in April 1991, and that he was occasionally given 
antacid medication for his symptoms.  A medical report dated 
in July 1991, noted that the veteran tolerated his 
chemotherapy very well with the exception of slight nausea 
and vomiting in the 24 hour period following his first day of 
chemotherapy.  The veteran regained all of the weight he had 
lost.  The records showed that the veteran also underwent 
radiation therapy from January to March 1992, and that he 
tolerated the treatment well.  While the veteran was seen for 
various maladies on numerous occasions from March 1992 until 
his discharge from service in May 1996, the records do not 
show any complaints, treatment, or pertinent abnormalities 
referable to any gastrointestinal problems, including 
indigestion.  On a Report of Medical History for separation 
from service in January 1996, the veteran specifically denied 
any problems with indigestion.  In a narrative report 
associated with his examination, the veteran reported a 
history of loose stools and stomach problems during 
chemotherapy, and said that he had trouble traveling on ships 
or planes due to nausea - which he associated with his memory 
of nausea from chemotherapy.  No pertinent abnormalities were 
noted on examination at that time, and the veteran's abdomen 
was normal.  

When examined by VA in October 1996, the veteran reported a 
history of motion sickness and recurrent indigestion and 
upset stomach since his chemotherapy treatment in service.  
Examination of the digestive system was negative.  There was 
no abdominal tenderness, no anorectic abnormalities, and no 
organs or masses were palpated.  Bowel sounds were normal and 
hemoccult was negative.  A barium enema showed mild 
prominence of the mucosal folds of the stomach, but was 
otherwise unremarkable.  

Private medical records from January 1997 to February 2000, 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any indigestion or other chronic 
gastrointestinal problems.  On most occasions, the veteran 
specifically denied any vomiting, abdominal cramping, or 
nausea, and reported that he had a good appetite.  (See 
January 1997 medical evaluation).  

Similarly, when examined by VA in October 2001, the veteran 
made no mention of any indigestion or other gastrointestinal 
problems, and no pertinent abdominal abnormalities were noted 
on examination.  

A medical report from a private physician, received in 
September 2002, indicated that the veteran had been seen for 
intermittent loose stools and symptoms of gastrointestinal 
reflux over the past few years.  An accompanying report 
showed a normal colonoscopy and biopsy in September 2000, and 
treatment for Giardia in 2001.  The veteran reported some 
indigestion in the morning when eating and while lying on his 
back, which the examiner indicated was consistent with some 
gastroesophageal reflux.  The physician stated that the 
etiology of the veteran's symptoms was not clear and 
commented that it was possible that his symptoms may be 
related to the radiation he received for lymphoma or possibly 
related to similar symptoms he had in service.  

At the direction of the Board remand in June 2004, the 
veteran was afforded a VA examination in November 2005, to 
determine the nature and etiology of his gastrointestinal 
complaints.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
medical history.  The veteran reported intermittent abdominal 
cramping and loose stools a couple of times a week.  On 
examination, the veteran was well developed and his weight 
was stable at 197 pounds.  His abdomen was soft and bowel 
sounds were normal.  There was no abdominal tenderness or 
organomegaly.  The examiner noted that the veteran had been 
referred to a gastroenterologist for an upper endoscopy, and 
that he could not offer an opinion concerning the veteran's 
current gastrointestinal complaints without resorting to 
speculation.  

In a subsequent VA medical report in May 2006, a VA physician 
indicated that multiple diagnostic imaging studies since 1992 
failed to reveal any evidence of a recurrence or relapse of 
Hodgkin's disease, and that additional upper gastrointestinal 
(UGI) studies and a colonoscopy with biopsy showed no 
evidence of obstruction, ulcerations, or neoplasm.  A recent 
abdominal ultrasound in December 2005, showed evidence of 
cholelithiasis.  The physician noted that the veteran was not 
able to tolerate a cholecystectomy procedure because of a 
vasovagal event in February 2006, and that he continued to 
experience right upper quadrant pain particularly after 
eating when seen in April 2006.  The physician indicated that 
the veteran's symptoms were consistent with a known history 
of cholelithiasis, and opined that his gastrointestinal 
complaints were most likely related to his cholelithiasis and 
not due to or caused by his Hodgkin's disease or any 
subsequent treatment.  

Private medical records dated in January and February 2006, 
and received in June 2006, indicated that ultrasound studies 
revealed stone disease in the gallbladder and a history of 
elevated liver functions.  

Additional private medical records received from the 
veteran's representative with a waiver of RO consideration in 
August 2007, showed that the veteran was seen at a private 
hospital for abdominal pain.  An accompanying 
abdominal/pelvic CT scan of the liver, spleen, pancreas, 
adrenals, and kidneys was unremarkable and showed no evidence 
of inflammatory changes in the right lower quadrant.  The 
radiologist stated that he saw no etiology for the veteran's 
abdominal pain.  

Analysis

The veteran contends that he has had chronic indigestion ever 
since his chemotherapy treatment for Hodgkin's disease in 
service, and believes that service connection should be 
established for this condition.  

While the veteran believes that his current gastrointestinal 
problems are related to his chemotherapy in service, he is 
not competent to offer an opinion as to medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Epps v. Brown, 9 Vet. App. 
341 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the evidence shows intermittent complaints of 
gastrointestinal problems, primarily indigestion, since the 
veteran's chemotherapy treatment for Hodgkin's disease in 
service.  While the service medical records showed occasional 
indigestion and nausea around the time of his chemotherapy 
treatments in 1991, the records do not show any chronic 
symptoms or any specific gastrointestinal disorder during his 
remaining four years of service or until 2000, some four 
years after discharge from service.  Private medical records 
showed that the veteran was treated for an acute episode of 
Giardia in 2001, and for gastroesophageal reflux in 2002.  It 
is noted, however, that there are no diagnostic studies which 
confirm a diagnosis of gastroesophageal reflux disease.  

More recent private diagnostic studies in January 2006, 
showed that the veteran has gall stones.  The records showed 
that a cholecystectomy was attempted, but that the veteran 
developed bradycardia and hypotension, and the procedure was 
cancelled.  Additional private medical records in May 2007, 
showed that the veteran was seen at an emergency room for 
abdominal pain, but that an ultrasound study was normal and 
showed no evidence of any inflammatory changes in the right 
lower quadrant or any objective evidence for his abdominal 
pain.  

The evidence of record includes a statement from a private 
doctor, dated in July 2002, to the effect that the etiology 
of the veteran's abdominal complaints was not clear.  The 
physician suggested that the veteran's symptoms may be 
related to his chemotherapy treatment or possibly related to 
symptoms he experienced in service, but did not offer any 
discussion or analysis as to the basis for his opinion.  
Subsequent private medical records in January and February 
2006, showed that the veteran has gall stones.  In May 2006, 
a VA physician, after reviewing the claims file, indicated 
that the veteran's gastrointestinal problems were consistent 
with gallstones and opined that his symptoms were most likely 
related to cholelithiasis.  The physician also opined that 
the veteran's cholelithiasis was not related to Hodgkin's 
disease and was not a residual of any treatment for Hodgkin's 
disease.  

The Board finds the VA opinion more persuasive than the 
speculative private medical opinion, as it was based on an 
in-depth analysis of all of the evidence of record, including 
diagnostic studies that showed an additional disease process 
not known to exist at the time that the private opinion was 
rendered.  The VA opinion included a detailed discussion of 
all relevant facts, and offered a rational and plausible 
explanation for concluding that the veteran's current 
gastrointestinal problems were not related to Hodgkin's 
disease or to any chemotherapy or radiation treatment in 
service.  Furthermore, the veteran has not provided any 
competent evidence to rebut that opinion.  Based on the 
discussion above, the Board finds no basis for a favorable 
disposition of the veteran's appeal.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a gastrointestinal disorder, claimed 
as chronic indigestion is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


